RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2021-CA-0648-MR


NICHOLAS WILBURN                                    APPELLANT



           APPEAL FROM BOYLE CIRCUIT COURT
v.        HONORABLE DARREN W. PECKLER, JUDGE
                ACTION NO. 20-CR-00182



COMMONWEALTH OF KENTUCKY                             APPELLEE

AND

                    NO. 2021-CA-0649-MR


NICHOLAS WILBURN                                    APPELLANT



           APPEAL FROM BOYLE CIRCUIT COURT
v.        HONORABLE DARREN W. PECKLER, JUDGE
                ACTION NO. 20-CR-00363



COMMONWEALTH OF KENTUCKY                             APPELLEE
                                      OPINION
                                     AFFIRMING

                                     ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND MAZE, JUDGES.

MAZE, JUDGE: Appellant Nicholas Wilburn appeals from the judgments of the

Boyle Circuit Court sentencing him to a total of four years’ imprisonment in

accordance with the Commonwealth’s recommendations. For the reasons set forth

below, his sentences are affirmed.

                                I.     BACKGROUND

             On March 4, 2021, pursuant to an agreement with the

Commonwealth, Wilburn entered a plea of guilty in Indictment No. 20-CR-00182,

to trafficking in a controlled substance first degree, first offense, possession of

drug paraphernalia, and theft by unlawful taking under $500. The Commonwealth

recommended a sentence of three years.

             Also on that date, Wilburn entered a plea of guilty in Indictment No.

20-CR-00363, to possession of a controlled substance, first degree, fleeing or

evading, second degree, giving a police officer false identifying information, and

resisting arrest, for all of which the Commonwealth recommended a sentence of

one year. The two cases were to run consecutive to one another for a total of four

years to serve and were then scheduled for final sentencing on May 4, 2021.




                                          -2-
               Although the Department of Probation and Parole did not recommend

that Wilburn be probated, he filed motions in both cases asking the trial court to

grant probation. He reminded the court that it had granted him a medical furlough

on September 3, 2020, to enable him to participate in the drug treatment program

offered at Isaiah House. He had been active in the program since that time and was

set to graduate in August 2021. In the 243 days that he had been enrolled, he had

no “issues.”

               At the sentencing hearing, the court reviewed Wilburn’s Presentence

Investigation Report (PSI) and his criminal history, specifically noting that the

felonies with which he was charged were his fifth and sixth felony offenses.1 The

court then heard the arguments of Wilburn’s counsel in support of his motions for

probation. At the conclusion of those arguments, the court adopted the sentencing

recommendations of the Commonwealth. Although Wilburn’s counsel argued that

he had never been given the opportunity to attempt probation, the court’s review of

his history reflected that in 2007 he had been granted deferred prosecution or some

form of unsupervised probation. While acknowledging Wilburn’s achievements,

the court stated that, “his law abidingness has been because he is technically in

custody in a rehab program at this time.” Further, the court pointed out that the



1
  Indeed, the court later confirmed that Wilburn was on bond for his fifth felony at the time the
sixth was committed.

                                                -3-
officers of Probation and Parole “have some concerns about his sincerity.” Having

made these statements and imposed its sentences on the record, the court thereafter

entered written judgments on Form AOC-445 in each case, which provided that:

                Having given due consideration to the PSI prepared by
                the Division of Probation and Parole, and to the nature
                and circumstances of the crime, as well as the history,
                character and condition of Defendant, and any matters
                presented to the Court by the Defendant . . . the Court
                finds . . . imprisonment is necessary for protection of the
                public because . . . probation, probation with an
                alternative sentencing plan, or conditional discharge
                would unduly depreciate the seriousness of Defendant’s
                crime[.]

                On appeal, Wilburn argues that the trial court abused its discretion by

failing to consider other appropriate factors as set forth in KRS2 532.007(3)(a) and

(b).

                                 II.   STANDARD OF REVIEW

                Although the entry of a guilty plea operates to waive most appealable

issues, some issues do survive for appellate review; among these are “sentencing

issues.” Windsor v. Commonwealth, 250 S.W.3d 306, 307 (Ky. 2008). Such

issues include those which are made in contravention of applicable law or without

full consideration of all permissible sentencing options. Therefore, they may be




2
    Kentucky Revised Statutes.

                                            -4-
raised on appeal even where the defendant has entered an open plea. Grigsby v.

Commonwealth, 302 S.W.3d 52, 54 (Ky. 2010).

             Since the decision as to whether to grant probation lies in the

discretion of the trial court, our review is for an abuse of that discretion. Such an

abuse is found where “the trial judge’s decision was arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Arnett v. Commonwealth, 366

S.W.3d 486, 489 (Ky. App. 2011).

                                  III. ANALYSIS

             “When a sentencing court fails to consider probation or some other

applicable sentencing option provided by statute, the defendant has not received

the consideration directed by our legislature for punishment of that defendant’s

particular crime or crimes.” Hayes v. Commonwealth, 627 S.W.3d 857, 862-863

(Ky. 2021). KRS 533.010(2) requires a sentencing court to consider probation as

an alternative to imprisonment as to any non-violent offender upon assessment of

“the defendant’s risk and needs assessment, nature and circumstances of the crime,

and the history, character, and condition of the defendant . . . .” Further, the court

“shall” grant probation

             unless the court is of the opinion that imprisonment is
             necessary for protection of the public because:

                    (a) There is substantial risk that during a period of
                        probation or conditional discharge the
                        defendant will commit another crime;

                                          -5-
                   (b) The defendant is in need of correctional
                      treatment that can be provided most effectively
                      by his commitment to a correctional institution;
                      or

                   (c) A disposition under this chapter will unduly
                       depreciate the seriousness of the defendant’s
                       crime.

             However, Wilburn argues that the trial court was also required to

consider the factors set forth in KRS 532.007. That statute is titled

“Commonwealth’s sentencing policy[.]” It codifies the general objectives of

sentencing, holding “offenders accountable while reducing recidivism and criminal

behavior and improving outcomes for those offenders who are sentenced[.]” KRS

532.007(1). The General Assembly’s pronouncements of public policy are

controlling upon the courts. Bryant v. Louisville Metro Housing Authority, 568

S.W.3d 839 (Ky. 2019).

             KRS 532.007(3) provides that judges “shall” consider:

             (a) Beginning July 1, 2013, the results of a defendant’s
                 risk and needs assessment included in the presentence
                 investigation; and

             (b) The likely impact of a potential sentence on the
                reduction of the defendant’s potential future criminal
                behavior[.]

             In Howard v. Commonwealth, 496 S.W.3d 471, 475 (Ky. 2016), the

Court found that although a sentencing court must “consider the contents of the


                                         -6-
written Pre-Sentencing Investigation (PSI) Report, and it must also consider the

effect of a sentence on a defendant’s potential future criminal behavior[,]” no

abuse of discretion occurred where the trial court “observed the proper sentencing

procedures.” Id. at 476 (footnote omitted). In finding that Howard’s sentencing

had been conducted in accordance with proper “procedures,” the Court noted that

the trial court considered the PSI, the sentencing memoranda provided by the

defendant and the Commonwealth, and his criminal history, which included prior

convictions for the same charges.

             In the case sub judice, the court clearly considered the factors required

by KRS 533.010, as its judgments set forth those factors virtually verbatim.

However, the court also made statements on the record, which leave no doubt that

all statutory factors, including those of KRS 533.007, were considered. The court

referred specifically to the recommendations of Probation and Parole, which

included treatment and vocational training. However, it also noted Probation and

Parole’s doubts about Wilburn’s “sincerity.” Most troubling to the court appeared

to be Wilburn’s criminal history, a previous failure of some form of probation, and

the fact that he had committed a sixth felony while out on bond for a fifth. While

the court made no specific findings in this regard, it appears that this accumulation

of offenses is clearly relevant to the issue of Wilburn’s future criminal conduct.

These “oral findings” are also significant to this Court’s determination that the trial


                                          -7-
court considered all the statutorily appropriate factors. Commonwealth v. Gilmore,

587 S.W.3d 627, 630 (Ky. 2019).

                               IV.   CONCLUSION

            Accordingly, we affirm the judgments and sentences of the Boyle

Circuit Court.



            ALL CONCUR.


BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Erin Hoffman Yang                        Daniel Cameron
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Christina L. Romano
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -8-